DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the RCE filed 6/29/2022, with claims filed 5/26/2022 in which claims 1, 6, 9, 23, and 43 are amended and claims 3 and 45 were cancelled.
Claims 1, 2, 4-44, 46, and 47 are pending and are presented for examination.
Allowable Subject Matter
Claims 1, 2, 4-44, 46, and 47 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: the closest prior art, Sriram et al (US 2014/0361342 and Sriram hereinafter), discloses a transistor device (Fig. 12), comprising: a semiconductor layer (Fig. 12; [0082]; 18); a surface dielectric layer (151) on the semiconductor layer (Fig. 12; [0093]); at least a portion of a gate (“T” shaped portions) on the surface dielectric layer, wherein the surface dielectric layer comprises an aperture (157) therein that is laterally spaced apart from the gate (Fig. 12; [0093]); an interlayer dielectric layer (152) on the surface dielectric layer, wherein the interlayer dielectric layer extends over the gate and into the aperture in the surface dielectric layer (Fig. 12; [0093]-[0094]); and a field plate (158) on the interlayer dielectric layer, wherein the field plate is laterally spaced apart from the gate by the interlayer dielectric layer (the right portion of 158 is laterally spaced apart from the gate; claim doesn’t state that the entire field plate is laterally spaced apart from the gate), wherein at least a portion of the field plate is above the aperture in the surface dielectric layer (Fig. 12; [0093]-[0094]). Sriram fails to expressly disclose the field plate does not overlap the gate in a vertical direction.
As to claim 9: the closest prior art, Sriram discloses, a transistor device (Fig. 12), comprising: a semiconductor layer (Fig. 12; [0082]; 18); a surface dielectric layer (151) on the semiconductor layer (Fig. 12; [0093]); at least a portion of a gate on the surface dielectric layer (Fig. 12; [0093]-[0094]), wherein the surface dielectric layer (151) comprises an aperture (157) therein that is laterally spaced apart from the gate (Fig. 12; [0093]-[0094]); an interlayer dielectric layer (152) on the surface dielectric layer (Fig. 12; [0093]-[0094]); a field plate (158) on the interlayer dielectric layer, wherein the field plate is laterally spaced apart from the gate, wherein at least a portion of the field plate is above the aperture in the surface dielectric layer (Fig. 12; [0093]-[0094]); source and drain contacts (22 and 24, respectively) on the semiconductor layer, wherein the gate is between the source and drain contacts. Sriram fails to expressly disclose wherein the field plate is electrically connected to the source contact outside an active region of the transistor device, wherein an electrical connection between the field plate and the source contact does not cross over the gate.
As to claim 23: the closest prior art, Sriram, discloses a method of forming a transistor device (Fig. 12), comprising: forming a surface dielectric layer (151) on a semiconductor layer (Fig. 12; [0082]; 18); forming an aperture (157) in the surface dielectric layer (Fig. 12; [0093]); forming a gate (156) on the surface dielectric layer, wherein the gate is laterally spaced apart from the aperture (Fig. 12; [0093]-[0094]); forming an interlayer dielectric layer (152) on the gate and the surface dielectric layer (Fig 12; [0093]-[0094]), the interlayer dielectric layer extending into the aperture and extending over the gate (Fig. 12; [0093]-[0094]); and forming a field plate (158) on the interlayer dielectric layer above the aperture, wherein the field plate is spaced apart from the gate by the interlayer dielectric (Fig. 12; [0093]-[0094]). Sriram fails to expressly disclose the field plate does not overlap the gate in a vertical direction.
As to claim 33: see paragraph 24 in the Office action mailed 3/29/2022.
As to claim 43: the closest prior art, Sriram, discloses a transistor device (Fig. 12), comprising: a semiconductor layer (Fig. 12; [0082]; 18); a surface dielectric layer (151) on the semiconductor layer (Fig. 12; [0093]); at least a portion of a gate on the surface dielectric layer (Fig. 12; [0093]-[0094]), wherein the surface dielectric layer (151) comprises an aperture (157) therein that is laterally spaced apart from the gate (Fig. 12; [0093]-[0094]); an interlayer dielectric layer (152) on the surface dielectric layer comprising an indentation above the aperture, wherein the interlayer dielectric layer extends over the gate and into the aperture in the surface dielectric layer (Fig. 12; [0093]-[0094]); and at least a portion of a field plate (158) is in the indentation in the interlayer dielectric layer, wherein the field plate is spaced apart from the gate by the interlayer dielectric layer (Fig. 12; [0093]-[0094]). Sriram fails to expressly disclose the field plate does not overlap the gate in a vertical direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813